Citation Nr: 1205073	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  09-16 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from October 1961 to September 1962, with additional service in the National Guard and Army Reserves from March 1957 to November 1991.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In September 2011, the Board remanded the above-captioned claim in order to obtain a supplemental opinion from the August 2010 VA examiner because the August 2010 VA audiological examination was inadequate for purposes of determining service connection.  Specifically, during the August 2010 VA examination, the examiner noted that the Veteran participated in competitive rifle team shooting, in conjunction with his service, from 1963 to 1991.  Moreover, in November 2009, the Veteran testified that he participated in competitive rifle team shooting events in the course of active duty for training at least three times every year until he retired from the Reserves in November 1991.  Although the Veteran endorsed the use of hearing protection, the audiometric findings showed a progressive bilateral hearing loss from 1978 to 1987.  Based on these findings, the examiner opined as follows:  "It appears that the active duty time that involved the rifle team may have contributed to the [V]eteran's hearing loss...It is my opinion that it is [at] least as likely as not that hearing loss is related to military service."  With regard to tinnitus, the examiner noted that the Veteran complained of tinnitus only once during his active duty service, in 1983, when he had impacted cerumen, and that tinnitus resolved.  Without further elaboration, the examiner then opined that, "it is LESS likely than not that tinnitus is related to military service."  (Emphasis in original).

The examiner did not explain why the Veteran's inservice noise exposure was sufficient to contribute to his current bilateral hearing loss, but was insufficient to cause or contribute to his current tinnitus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008)(holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Consequently, in the September 2011 remand, the Board found that the August 2010 VA examiner's opinion was not adequate and, thus, a remand for a supplemental opinion was required.

In the September 2011 remand, the Board specifically directed the examiner to provide a supplemental opinion as to whether any degree of the Veteran's current tinnitus was related to his military service, to include exposure to noise associated with his participation in competitive rifle team shooting events.  The Board clearly explained that the Veteran participated in these events in the course of his military duty at least three times every year for approximately 30 years until his retirement in November 1991.

In October 2011, the Veteran underwent another VA audiological examination, presumably because the August 2010 VA examiner was unavailable.  When asked to described his tinnitus, the Veteran characterized it as a "ringing."  During the October 2011 VA examination, the Veteran stated that he first noticed tinnitus "a few years ago."  When clarification was sought, the Veteran specified that he first noticed tinnitus 10 years prior to the time of this examination.  After administering audiometric testing and reviewing the Veteran's relevant treatment records, the diagnosis was tinnitus.  The examiner then opined as follows:

When asked today how long he has noticed his tinnitus the [V]eteran claims it has been around 10 years.  This is far too long removed from service to be related (39 years post separation[)].  It would be impossible to opine to the exact cause of the [V]eteran's tinnitus as requested by the [Compensation and Pension] office.  It would be resorting to mere speculation to pick a single cause when there are several indicators to aggravate tinnitus such as caffeine, nicotine, sodium, stress, anxiety, aspirin, anti-inflammatory medications, ototoxic med[ications], genetics, etc.

By stating that he first noticed tinnitus ten years prior to the October 2011 VA examination, the Veteran endorsed an onset sometime in approximately 2001.  Based on this report, the VA examiner erroneously concluded that the onset of the Veteran's tinnitus occurred 39 years after this service separation.  As discussed above, the Veteran served on active duty from October 1961 to September 1962.  He also served in the Reserves and National Guard until his retirement in November 1991.  As part of his Reserves and National Guard duty, the Veteran participated in competitive rifle team shooting events at least three times every year until his retirement.  As such, the Veteran marked the onset of his tinnitus as being approximately 10 years after this military retirement, not 39 years.  Consequently, the Board finds that the October 2011 VA examination is predicated on inaccurate or incomplete information and, thus, is not adequate for purposes of determining service connection.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

Moreover, the October 2011 VA examiner opined that it would require mere speculation to etiologically relate the Veteran's current tinnitus to his military service when there were other "indicators to aggravate" tinnitus.  The salient issue in this case is not whether the Veteran's tinnitus was aggravated by post-service factors, but, instead, whether it is etiologically related to his military service or a service-connected disability.  Moreover, the examiner appears to have referenced a generic list of possible causes of tinnitus, some or all of which may or may not be applicable to the Veteran.  As such, the Board finds that the October 2011 VA examination is not adequate because the examiner did not address the questions presented, and did not tailor the opinion to this Veteran and his unique medical history.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that medical opinion must be "based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one").

Despite the inadequacy of the October 2011 VA examination, the RO did not undertake ameliorative actions, to include obtaining a supplemental opinion.  Consequently, the Board finds that the RO did not substantially comply with the directives of September 2011 remand.  RO compliance with directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, the Board finds that a remand is necessary in order to obtain a supplemental opinion or to afford the Veteran another VA examination.  Further, "[o]nce VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to afford the Veteran another VA examination.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).

Accordingly, the case is remanded for the following action:

1.  The RO must request the October 2011 VA examiner to provide a supplemental opinion.  The examiner must opine as to whether any degree of the Veteran's current tinnitus was incurred in or due to the Veteran's military service, to include as due to acoustic trauma associated with small arms fire.  Specifically, the Veteran participated in competitive rifle team shooting at least three times every year following his active duty service as part of his active duty for training.  (Note:  The Veteran served on active duty service from October 1961 to September 1962, and in the National Guard and Reserves until his retirement in November 1991).  Further, the examiner must opine as to whether any degree of the Veteran's current tinnitus is due or aggravated by his service-connected bilateral hearing loss.  The Veteran's claims folder must be provided to and contemporaneously reviewed by the examiner.  All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The prepared report must be typed.

2.  If the October 2011 VA examiner is not available to render the requested opinions, an opinion must be obtained from an appropriate VA audiologist.  The claims file must be made available to and reviewed by the examiner in conjunction with the study.  Following a review of the service and postservice medical records, this Remand, and with consideration of the Veteran's statements, the audiologist must provide an opinion as to whether any degree of the Veteran's current tinnitus was incurred in or due to the Veteran's military service, to include as due to acoustic trauma associated with small arms fire.  Specifically, the Veteran participated in competitive rifle team shooting at least three times every year following his active duty service as part of his active duty for training.  (Note:  The Veteran served on active duty service from October 1961 to September 1962, and in the National Guard and Reserves until his retirement in November 1991).  Further, the audiologist must provide an opinion as to whether any degree of the Veteran's current tinnitus is due or aggravated by his service-connected bilateral hearing loss.  All rendered opinions must be accompanied by a thorough rationale.  If the audiologist cannot provide the requested opinion without resorting to speculation, it must be so stated, and the audiologist must provide the reasons why an opinion would require speculation.  The audiologist must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the audiologist must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular audiologist.  The prepared report must be typed.

3.  After the development requested has been completed, the RO must review the report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated, to include consideration of all the relevant evidence submitted since the November 2011 supplemental statement of the case.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

